Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2019

                                      No. 04-19-00754-CV

               VERDE ENERGY SOLUTIONS LLC and Roberto R. Thomae,
                                Appellants

                                                v.

                                  SGET DUVAL OIL I LLC,
                                         Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-19-230
                         Honorable Baldemar Garza, Judge Presiding

                                         ORDER
        On October 29, 2019, appellants Verde Energy Solutions, LLC and Roberto R. Thomae
filed a motion requesting a partial stay of an October 7, 2019 temporary injunction order
requiring them to produce, inter alia, all title opinions related to a subject 480 acres. On that
same day, this court denied appellants’ request.

        On November 5, 2019, appellants filed an “Amended Motion, Motion for Rehearing and
Motion for Rehearing En Banc,” asking this court to reconsider its denial. After consideration,
this court granted appellants’ motion for rehearing and partially stayed the trial court’s October
7, 2019 order until further order of this court. Accordingly, to the extent appellants’ motion
requests en banc relief, the motion is DENIED AS MOOT.



                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2019.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court